Citation Nr: 1640314	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  15-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Original jurisdiction over the appeal now resides with the Roanoke RO.

The Appellant testified at a July 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not have a pending claim or appeal at the time of his death.

2. The claim for accrued benefits was filed more than twelve years after the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.160, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant seeks benefits that she asserts were due to the Veteran at the time of his death. For the reasons discussed below, her appeal must be denied as a matter of law.

I. Notice and Assistance

At the outset, the Board acknowledges that the Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will inform a claimant of the evidence necessary to substantiate a claim, and assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). As will be discussed in further detail below, the law is dispositive of the appeal. Where the law is dispositive in a matter, the notice provisions of the VCAA have no effect and the VCAA is not applicable. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Analysis

Accrued benefits are monetary benefits to which an individual was entitled at the time of his or her death under laws administered by VA, either based on existing ratings or decisions, or based on evidence in the file at date of death, which are due and unpaid. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). A pending claim is a claim that has not been finally adjudicated. 38 C.F.R. § 3.160(c). 

a. Existence of a pending claim at the time of the Veteran's death

Appellant states that the Veteran filed a claim for benefits related to Agent Orange exposure during his lifetime. Unfortunately, the record fails to document that the Veteran ever sought VA benefits during his lifetime. 

The Regional Office conducted a search for any evidence that the Veteran filed a claim for VA benefits prior to his death, but concluded that there is no record of a claim by the Veteran, a denial of any claim by VA, or even the existence of a VA claims folder. See October 2014 Deferred Rating Decision. The fact that VA has no record of receiving anything whatsoever from the Veteran, at any time, weighs strongly against Appellant's assertion that the Veteran had a claim pending at the time of his death. 

The Regional Office's findings are supported by Appellant's April 2011 claim for benefits, on which she stated that the Veteran never filed a claim with VA.

Appellant asserted in a September 2011 statement that the Veteran submitted a claim "for Agent Orange" prior to his death. In support, she submitted to VA a letter from Dr. B.H.W., the Veteran's cardiologist, dated August 1998, which documented the Veteran's heart disease. The August 1998 letter from Dr. B.H.W. was not addressed to any VA entity, and the evidence, in the form of a date of receipt stamped on the letter, demonstrates that VA first received the letter in September 2011. Similarly, other pre-1999 medical treatment records submitted by Appellant were all received after her 2011 claim for benefits, and are insufficient to demonstrate a pending claim or appeal at the time of the Veteran's death. In short, the record fails to indicate that any of the medical evidence of record was submitted as part of a claim prior to the Veteran's death.

At Appellant's July 2015 Board hearing, she asserted that the Veteran told her in 1991 or 1992 that he filed a claim for benefits, and that the claim was denied. See July 2014 Videoconference Hearing Transcript (T.) at 4. She acknowledged that the Veteran never filed an appeal in response to the denial. Id.

The Board finds that the evidence is not in dispute that there was no pending claim or appeal at the time of the Veteran's death. 38 C.F.R. § 3.160(c). Even if the Board could find, based solely on Appellant's inconsistent assertions, that the Veteran filed a claim prior to his death, Appellant has acknowledged that the Veteran never filed an appeal concerning VA benefits. As such, the Board would be obligated to find that any claim was a "finally adjudicated claim." 38 C.F.R. § 3.160(d)(1). Without a pending claim or appeal at the time of the Veteran's death, Appellant's claim for accrued benefits must be denied as a matter of law. 38 C.F.R. § 3.1000(a).

b. Deadline for filing a claim for accrued benefits

Even if the Board could find that Veteran had a pending claim at the time of his death, the appeal would still be denied as a matter of law. Appellant filed her claim for accrued benefits in April 2011. A claim for accrued benefits must be filed within one year of the date of the Veteran's death. 38 C.F.R. § 3.1000(c). The record documents that the Veteran died in March 1999, twelve years before Appellant filed her claim, making her claim untimely. Id. 


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


